        Case 3:20-cv-00189-JTR Document 15 Filed 03/04/21 Page 1 of 1




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                         NORTHERN DIVISION


RYAN JONES                                                          PLAINTIFF


v.                          NO. 3:20-cv-189- JTR


ANDREW SAUL,
Acting Commissioner,
Social Security Administration                                   DEFENDANT

                                   JUDGMENT

      Consistent with today’s Order, IT IS CONSIDERED, ORDERED, AND

ADJUDGED that judgment be entered for Plaintiff, Ryan Jones, reversing the

decision of the Commissioner and remanding this case to the Commissioner for

further proceedings pursuant to sentence four of 42 U.S.C. § 405(g) and Melkonyan

v. Sullivan, 501 U.S. 89 (1991).

      DATED this 4th day of March, 2021.



                                     ____________________________________
                                     UNITED STATES MAGISTRATE JUDGE
